Citation Nr: 0200353	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  94-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1973.  His claim comes before the Board of Veterans' 
Appeals (Board of BVA) on appeal from a November 1993 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Togus, Maine (RO), denied the veteran 
entitlement to service connection for back and leg pain.  The 
Board affirmed this denial in May 1998.

The veteran appealed the Board's May 1998 decision to the 
United States Court of Appeals for Veterans Claims (then 
known as the United States Court of Veterans Appeals) (the 
Court).  In November 1998, based on a Joint Motion For Remand 
To The BVA And To Stay Further Proceedings (joint motion), 
the Court issued an ORDER vacating and remanding the Board's 
decision.  Following this, additional evidence was received 
without a waiver of RO review.  In accordance with 
instructions outlined in the joint motion, and to permit RO 
review of the additional evidence, the Board remanded the 
veteran's claim to the RO for additional action in August 
1999.   

In February 2001, after all development had been completed, 
the Board again denied the veteran's claim.  However, in 
April 2001, based on an Appellee's Unopposed Motion For 
Remand And To Stay Proceedings (motion), the Court issued an 
ORDER vacating and remanding the Board's decision due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). 


REMAND

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection 



for a back disability.  The Board acknowledges that the RO, 
in a supplemental statement of the case dated August 2000, 
reopened the veteran's claim and has since characterized the 
issue on appeal as entitlement to service connection for disk 
herniation at L4-5, status post diskectomy.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal despite the RO's August 2000 action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
The Board has thus recharacterized the issue on appeal as 
previously noted.

In August 2001, after the veteran had been notified that his 
case had recently been transferred to the Board and that he 
had 90 days to submit additional evidence, the veteran 
submitted evidence to the Board that is pertinent to his 
claim.  No waiver of RO consideration accompanied this 
waiver.  In light of the foregoing and because this evidence 
was received at the Board within 90 days following 
notification to the veteran of the transfer of his records to 
the Board, regulations require a referral of the evidence to 
the RO for review and preparation of a supplemental statement 
of a case.  See 38 C.F.R. § 20.1304 (2000).  

Additional action by the RO is also necessary before the 
Board can proceed with appellate review of the veteran's 
claim.  In a letter received at the Board in April 2001, the 
veteran requested that a video hearing be scheduled at the 
RO.  In light of this request, the Board must remand this 
case to the RO for the purpose of scheduling the veteran for 
a videoconferencing hearing, which should occur after the RO 
provides the veteran and his representative with the 
supplemental statement of the case noted above.    

In addition, during the pendency of this appeal, legislation 
was passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 


enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b), 
which is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA and 
amended regulations.  Accordingly, on Remand, the RO should 
take such action.  

Finally, because this claim is being remanded for other 
purposes, on Remand, the veteran should be given an 
opportunity to identify and authorize the release of all 
pertinent, outstanding evidence that has not yet been secured 
and to present further argument in support of his claim. 

This case is remanded to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a videoconferencing hearing at the 
RO, following the action discussed below.    

2.  The RO should request the veteran to 
submit the names and addresses of all VA 
and private medical providers who have 
treated his back and whose records have 
not yet been obtained.

3.  After securing any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all outstanding records of 
treatment identified by the veteran.  

4.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence of record, including that which 
was received at the Board in August 2001.  
If the decision is adverse to the 
veteran, the RO should provide the 
veteran and his representative a 
supplemental statement of the case that 
lists all pertinent statutory and/or 
regulatory provisions on which the RO's 
denial is based and an opportunity to 
respond thereto before the requested 
videoconferencing hearing is scheduled.  
Thereafter claim should be returned to 
the Board for further appellate 
consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
claim.  The veteran is free to submit any additional evidence 
and argument he desires to have considered in connection with 
his current appeal; however, no action is required until he 
is otherwise notified.  Kutscherousky v. West, 12 Vet. App. 
369, 373 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




